DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7, 9-11, 14, and 16-26 are currently pending.

Response to Amendment
Amendments submitted 05-31-2022 are being considered by the examiner.

Claim Objections: Minor Informalities
At least claim 16 is objected to because of the following informalities: “a reverser device is a designated position”; should read --a reverser device is in a designated position--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9-11, 14, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 9, 11, 16, 21, 24, and 26 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “remained stationary for at least a stationary time period”. The language as stated does not distinctly define what is meant by “remained stationary for at least a stationary time period” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “remained stationary for at least a stationary time period” will be interpreted as “is currently stopped/stationary or has remained stopped/stationary for any amount of time”.
Claims 5, 7, 10, 14, 17-20, 22-23, and 25 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2008132887 A) in view of Nitti (US 20180327006 A1) and Worden (US 10392031 B2).

REGARDING CLAIM 1 (CURRENTLY AMENDED), as best understood, Angel discloses, A system comprising: a controller configured to determine whether a vehicle system formed from a first vehicle and one or more additional vehicles has remained stationary for at least a stationary time period (Yamamoto: [0005] The brake device according to claim 7 includes: (a) the service brake device; (b) the parking brake device; (c) the parking brake automatic operation device; and (d) the environment detection device; (e) Based on the environment detected by the environment detection device, when the vehicle is unlikely to start before a predetermined set time has elapsed, the automatic operation of the parking brake automatic operation device is permitted; [0029] For example, when the vehicle stop state continues for a set time or more and the shift operation member 149 is operated to the parking position or the neutral position, the hydraulic pressure holding condition or the parking brake automatic operating condition may be satisfied; [0035] In the present embodiment, the setting condition is that the stop state of the vehicle has continued for a predetermined setting time (which can be referred to as a hydraulic pressure holding permission time)…[0036] The storage unit 21 of the service brake ECU 12 stores a stop time hydraulic pressure control program and the like represented by the flowchart of FIG.); the controller configured to enable a parked function of the vehicle system in response to determining that the vehicle system has remained stationary for at least the stationary time period (Yamamoto: [0005] The brake device according to claim 7 includes: (a) the service brake device; (b) the parking brake device; (c) the parking brake automatic operation device; and (d) the environment detection device; (e) Based on the environment detected by the environment detection device, when the vehicle is unlikely to start before a predetermined set time has elapsed, the automatic operation of the parking brake automatic operation device is permitted; [0029] For example, when the vehicle stop state continues for a set time or more and the shift operation member 149 is operated to the parking position or the neutral position, the hydraulic pressure holding condition or the parking brake automatic operating condition may be satisfied; [0035] In the present embodiment, the setting condition is that the stop state of the vehicle has continued for a predetermined setting time (which can be referred to as a hydraulic pressure holding permission time)…[0036] The storage unit 21 of the service brake ECU 12 stores a stop time hydraulic pressure control program and the like represented by the flowchart of FIG.).
Yamamoto does not explicitly disclose, the controller configured to determine whether the first vehicle is a lead vehicle of the vehicle system that sends commands to the one or more additional vehicles so that the lead vehicle and the one or more additional vehicles coordinate efforts in moving the vehicle system.
However, in the same field of endeavor, Nitti discloses, [0009] “...the master vehicle activates the traction control handle; the master vehicle sends on the TCN port the predefined speed lower than or equal to the maximum speed of the train that is to be reached according to the setting of the traction handle; and all the vehicles of the train detect the pre-set speed that is to be reached and contribute to traction until said speed is reached, regulating their speeds with torques that may also differ from one vehicle to another”, for the benefit of regulating speeds, traction, and torques that may even differ from one vehicle to another.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method and device for an automatic parking brake disclosed by Yamamoto to include one or more additional vehicles coordinate efforts in moving the vehicle system taught by Nitti. One of ordinary skill in the art would have been motivated to make this modification in order to regulate speeds, traction, and torques that may even differ from one vehicle to another.
Yamamoto in view of Nitti do not explicitly disclose, that the first vehicle is the lead vehicle, the controller configured to direct the vehicle system to apply a braking effort in response to detecting movement of the vehicle system while the parked function is enabled.
However, in the same field of endeavor, Worden discloses, “The lead locomotive consist 102” (Col. 3, Ln. 41); [FIG. 1 (102)]; “In an embodiment, a method includes determining, with a controller, if a parking brake of a vehicle system is engaged, and sensing, with the controller and/or a sensor communicatively coupled to the controller, a movement condition of the vehicle system. (The vehicle system may be, for example, a single vehicle, or it may include a consist of plural vehicles.) The method further includes controlling, with the controller, at least one traction motor of the vehicle system to apply a braking effort to at least one wheel of the vehicle system to resist motion of the vehicle system responsive to the movement condition being sensed while the parking brake is engaged” (Col. 2, Ln. 14-25), for the benefit of resisting movement during yard operations to prevent injury, worn brake shoes and wheel treads, cracked or broken wheels from overheating, damaged rails, and other problems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method and device for an automatic parking brake disclosed by a modified Yamamoto to include resisting movement taught by Worden. One of ordinary skill in the art would have been motivated to make this modification in order to resist movement during yard operations to prevent injury, worn brake shoes and wheel treads, cracked or broken wheels from overheating, damaged rails, and other problems.

REGARDING CLAIM 2 (CURRENTLY AMENDED), as best understood, Yamamoto in view of Nitti and Worden remain as applied above to claim 1, and further, Yamamoto also discloses, the controller is configured to direct an air brake system of the vehicle system to apply the braking effort while the parked function is enabled and in response to detecting the movement of the vehicle system (Yamamoto: see ¶[0004-0005]).

REGARDING CLAIM 3 (CURRENTLY AMENDED), as best understood, Yamamoto in view of Nitti and Worden remain as applied above to claim 1, and further, Yamamoto also discloses, the controller configured to enable the parked function of the vehicle system in response to determining that the vehicle system has been stationary for at least the stationary time period (Yamamoto: [0005] The brake device according to claim 7 includes: (a) the service brake device; (b) the parking brake device; (c) the parking brake automatic operation device; and (d) the environment detection device; (e) Based on the environment detected by the environment detection device, when the vehicle is unlikely to start before a predetermined set time has elapsed, the automatic operation of the parking brake automatic operation device is permitted; [0035] In the present embodiment, the setting condition is that the stop state of the vehicle has continued for a predetermined setting time (which can be referred to as a hydraulic pressure holding permission time)…[0036] The storage unit 21 of the service brake ECU 12 stores a stop time hydraulic pressure control program and the like represented by the flowchart of FIG.).
Yamamoto does not explicitly disclose, the controller is configured to detect a position of an operator-controlled reverser device, that controls a direction of the movement of the first vehicle, that the first vehicle is the lead vehicle, and that the position of the operator-controlled reverser device is a designated position.
However, in the same field of endeavor, Nitti discloses, [0067] “Direction of travel. If the machine has a master role and the handle is shifted to forward, the corresponding cyclic signal is sent. If the machine has a master role and the handle is shifted to reverse, the corresponding cyclic signal is issued”; [0069] “The slave or master machine sees the command and sets the reverse direction of travel; if the reverse is successfully activated, the corresponding cyclic signal is issued”.

REGARDING CLAIM 22 (NEW), as best understood, Yamamoto in view of Nitti and Worden remain as applied above to claim 1, and further, Yamamoto also discloses, the controller is configured to disable the parked function of the vehicle system responsive to receiving an operator input (Yamamoto: [0004] The parking brake device that is automatically operated is automatically released when the driver's intention to start is detected. For example, the accelerator operating member has been operated, the shift position has been switched from a stop instruction position (neutral position, parking position, etc.) to a drive instruction position (drive position, reverse position, etc.), etc. It can be assumed that the vehicle intends to start when one or more are detected; [0022] When the accelerator operation member 148 is operated and the opening degree is equal to or greater than the set opening degree, the shift operation member 149 moves from the stop instruction position (corresponding to parking position, neutral position, etc.) to the drive instruction position (drive position, reverse position). The driver intends to start.).

REGARDING CLAIM 9 (CURRENTLY AMENDED), as best understood, limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 10 (CURRENTLY AMENDED), as best understood, limitations and motivations addressed, see claim 2 (supra).

REGARDING CLAIM 11 (CURRENTLY AMENDED), as best understood, limitations and motivations addressed, see claim 3 (supra).

REGARDING CLAIM 25 (CURRENTLY AMENDED), as best understood, limitations and motivations addressed, see claim 22 (supra).

Claims 5, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2008132887 A) in view of Nitti (US 20180327006 A1) and Worden (US 10392031 B2) as applied to claim 1 above, and further in view of Huchrowski (US 20170066458 A1).

REGARDING CLAIM 5 (CURRENTLY AMENDED), as best understood, Yamamoto in view of Nitti and Worden remain as applied above to claim 3, and further, Yamamoto also discloses, the controller configured to disable the parked function of the vehicle system responsive to the operator-controlled reverser device being moved to the forward position or the rearward position (Yamamoto: [0004] The parking brake device that is automatically operated is automatically released when the driver's intention to start is detected. For example, the accelerator operating member has been operated, the shift position has been switched from a stop instruction position (neutral position, parking position, etc.) to a drive instruction position (drive position, reverse position, etc.), etc. It can be assumed that the vehicle intends to start when one or more are detected; [0022] When the accelerator operation member 148 is operated and the opening degree is equal to or greater than the set opening degree, the shift operation member 149 moves from the stop instruction position (corresponding to parking position, neutral position, etc.) to the drive instruction position (drive position, reverse position). The driver intends to start.).
Yamamoto in view of Nitti and Worden does not explicitly disclose, the operator- controlled reverser device is configured to alternate between a forward position that permits the first vehicle to move in a forward direction, a neutral position that permits the first vehicle to move in the forward direction or a rearward direction, or a reverse position that permits the first vehicle to move in the rearward direction.
However, in the same field of endeavor, Huchrowski discloses, [0095] “the on-board computer 10 may be programmed or configured to generate a message to the operator to move into a position that is opposite the previous throttle position, i.e., from forward to reverse or from reverse to forward, for a specified period of time. The same automatic or manual feedback information, i.e., movement data, is again determined to ensure that the train (TR) has not moved. Still further, a message may be then generated asking that the operator move the throttle back to the idle position, and the reverser back to neutral”, for the benefit of tuning and determining movement test performing a “push-pull” or “simulated wind nudge” tests.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method and device for an automatic parking brake disclosed by a modified Yamamoto to include forward, rearward, and neutral throttle positions/gears taught by Huchrowski. One of ordinary skill in the art would have been motivated to make this modification in order to tune and determining movement test performing a “push-pull” or “simulated wind nudge” tests.

REGARDING CLAIM 21 (CURRENTLY AMENDED), as best understood, Yamamoto in view of Nitti and Worden remain as applied above to claim 3, and further, Yamamoto also discloses, the controller configured to enable the parked function of the vehicle system in response to determining that the vehicle system has been stationary for at least the stationary time period (Yamamoto: [0005] The brake device according to claim 7 includes: (a) the service brake device; (b) the parking brake device; (c) the parking brake automatic operation device; and (d) the environment detection device; (e) Based on the environment detected by the environment detection device, when the vehicle is unlikely to start before a predetermined set time has elapsed, the automatic operation of the parking brake automatic operation device is permitted; [0035] In the present embodiment, the setting condition is that the stop state of the vehicle has continued for a predetermined setting time (which can be referred to as a hydraulic pressure holding permission time); [0036] The storage unit 21 of the service brake ECU 12 stores a stop time hydraulic pressure control program and the like represented by the flowchart of FIG.), that the position of the operator-controlled reverser device is the neutral position (Yamamoto: [0004] The parking brake device that is automatically operated is automatically released when the driver's intention to start is detected. For example, the accelerator operating member has been operated, the shift position has been switched from a stop instruction position (neutral position, parking position, etc.) to a drive instruction position (drive position, reverse position, etc.), etc. It can be assumed that the vehicle intends to start when one or more are detected; [0022] When the accelerator operation member 148 is operated and the opening degree is equal to or greater than the set opening degree, the shift operation member 149 moves from the stop instruction position (corresponding to parking position, neutral position, etc.) to the drive instruction position (drive position, reverse position). The driver intends to start.).
Yamamoto does not explicitly disclose, that the first vehicle is the lead vehicle.
However, in the same field of endeavor, Worden discloses, “The lead locomotive consist 102” (Col. 3, Ln. 41); [FIG. 1 (102)].
Yamamoto in view of Nitti and Worden do not explicitly disclose, the operator-controlled reverser device is configured to alternate between a forward position that permits the first vehicle to move in a forward direction, a neutral position that permits the first vehicle to move in the forward direction or a rearward direction, or a reverse position that permits the first vehicle to move in the rearward direction.
However, in the same field of endeavor, Huchrowski discloses, [0095] “the on-board computer 10 may be programmed or configured to generate a message to the operator to move into a position that is opposite the previous throttle position, i.e., from forward to reverse or from reverse to forward, for a specified period of time. The same automatic or manual feedback information, i.e., movement data, is again determined to ensure that the train (TR) has not moved. Still further, a message may be then generated asking that the operator move the throttle back to the idle position, and the reverser back to neutral”, for the benefit of tuning and determining movement test performing a “push-pull” or “simulated wind nudge” tests.

REGARDING CLAIM 23 (CURRENTLY AMENDED), as best understood, limitations and motivations addressed, see claim 5 (supra).

REGARDING CLAIM 24 (CURRENTLY AMENDED), as best understood, limitations and motivations addressed, see claim 21 (supra).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2008132887 A) in view of Nitti (US 20180327006 A1) and Worden (US 10392031 B2) as applied to claim 1 above, and further in view of Melster (US 9174655 B2).

REGARDING CLAIM 7 (CURRENTLY AMENDED), as best understood, Yamamoto in view of Nitti and Worden remain as applied above to claim 1, and further, Yamamoto in view of Nitti and Worden do not explicitly disclose, the controller is configured to disable the parked function of the vehicle system responsive to the first vehicle being switched from being the lead vehicle to at least one of the one or more additional vehicles being the lead vehicle.
However, in the same field of endeavor, Melster discloses, [ABS] “The lead status represents that operational settings including at least one of throttle or brake settings of the rail vehicle during the trip are used to control the at least one other rail vehicle in the consist according to a distributed power arrangement. The trail status represents that the operational settings of the rail vehicle are controlled by the at least one other rail vehicle in the consist. The method further includes adjusting, by the one or more processors, automatic engine shutdown and restart operations of the rail vehicle based on the operational status” (Col. 2, Ln. 11-20); “In an embodiment, the rail vehicles 10, 12 in the consist 8 may be operated according to a distributed power arrangement. For example, the first rail vehicle 10 may have a lead operational status and the second rail vehicle 12 may have a trail operational status. Alternatively, the first rail vehicle 10 has a trail operational status, while the second vehicle 12 has a lead operational status. The lead operational status represents that operational settings including at least one of throttle or brake settings of the vehicle during the trip are used to control the vehicle or vehicles having the trail operational status. The trail operational status represents that operational settings including at least one of throttle or brake settings of the vehicle are being controlled by the rail vehicle in the consist with the lead operational status. For example, when the operational status of the rail vehicle is set to the lead status, the rail vehicle is configured to control the at least one other rail vehicle in the consist during some or all of the trip (that is, until the operational status is changed), according to the distributed power arrangement, based on the operational settings of the rail vehicle (e.g., the throttle and/or brake settings of the rail vehicle). Thus, it may be the case that the when the rail vehicle is controlled to a particular throttle level, the at least one other rail vehicle is controlled to the same throttle level. As another example, when the operational status of the rail vehicle is set to the trail status, the rail vehicle is configured for its operational settings (e.g., throttle and/or brake settings) to be controlled by the at least one other rail vehicle in the consist” (Col. 3, Ln. 62 - Col. 4, Ln. 22), for the benefit of increased efficiency of an integrated controller that is configured to set an operational status of a rail vehicle for AESS operations that are based on the operational status of the locomotive with an integrated operational status systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method and device for an automatic parking brake disclosed by a modified Yamamoto to include operational statuses taught by Melster. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of an integrated controller that is configured to set an operational status of a rail vehicle for AESS operations that are based on the operational status of the locomotive with an integrated operational status systems.

REGARDING CLAIM 14 (CURRENTLY AMENDED), as best understood, limitations and motivations addressed, see claim 7 (supra).

Claims 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meltser (US 9174655 B2) in view of Yamamoto (JP 2008132887 A).

REGARDING CLAIM 16 (CURRENTLY AMENDED), as best understood, Melster discloses, a controller configured to determine whether a first vehicle of a vehicle system is designated as a lead vehicle or a remote vehicle of the vehicle system (Melster: In an embodiment, the rail vehicles 10, 12 in the consist 8 may be operated according to a distributed power arrangement. For example, the first rail vehicle 10 may have a lead operational status and the second rail vehicle 12 may have a trail operational status. Alternatively, the first rail vehicle 10 has a trail operational status, while the second vehicle 12 has a lead operational status (Col. 3, Ln. 62 - Col. 4, Ln. 1); Using both of these inputs, the controller determines the operational status of the rail vehicle as lead run, lead isolate, trail run, or trail isolate (Col. 12, Ln. 27-29).), the vehicle system including the first vehicle and at least a second vehicle (Melster: In an embodiment, the rail vehicles 10, 12 in the consist 8 may be operated according to a distributed power arrangement. For example, the first rail vehicle 10 may have a lead operational status and the second rail vehicle 12 may have a trail operational status. Alternatively, the first rail vehicle 10 has a trail operational status, while the second vehicle 12 has a lead operational status (Col. 3, Ln. 62 - Col. 4, Ln. 1).), the lead vehicle configured to dictate movements of the at least the second vehicle (Melster: The lead operational status represents that operational settings including at least one of throttle or brake settings of the vehicle during the trip are used to control the vehicle or vehicles having the trail operational status. The trail operational status represents that operational settings including at least one of throttle or brake settings of the vehicle are being controlled by the rail vehicle in the consist with the lead operational status. For example, when the operational status of the rail vehicle is set to the lead status, the rail vehicle is configured to control the at least one other rail vehicle in the consist during some or all of the trip (that is, until the operational status is changed), according to the distributed power arrangement, based on the operational settings of the rail vehicle (e.g., the throttle and/or brake settings of the rail vehicle). Thus, it may be the case that the when the rail vehicle is controlled to a particular throttle level, the at least one other rail vehicle is controlled to the same throttle level. As another example, when the operational status of the rail vehicle is set to the trail status, the rail vehicle is configured for its operational settings (e.g., throttle and/or brake settings) to be controlled by the at least one other rail vehicle in the consist (Col. 4, Ln. 1-22).), the controller configured to determine whether the first vehicle is stopped and that an engine of the vehicle system is shut down (Melster: Claim 9. The system of claim 1, wherein, during operation of the first vehicle in the lead run status, the controller is configured to adjust the automatic engine shutdown and restart operations to allow an engine of the first vehicle to be shut down from a running condition or to maintain the engine in a shutdown condition in response to the first vehicle being stationary, a brake system of the first vehicle being applied, a throttle of the first vehicle being in an idle position, and a brake pressure of the brake system being at least equal to or greater than a high brake pressure threshold; Claim 10. The system of claim 1, wherein, during operation of the first vehicle in the lead isolate status or the trail run status, the controller is configured to adjust the automatic engine shutdown and restart operations to allow an engine of the first vehicle to be shut down from a running condition or to maintain the engine in a shutdown condition in response to the first vehicle being stationary and a brake pressure of a brake system of the first vehicle being at least equal to or greater than a designated intermediate brake pressure threshold.); the controller configured to determine whether a position of a reverser device is a designated position (Melster: For example, the controller on a rail vehicle designated with a lead run status may monitor and determine whether the throttle is in an idle position, whether the reverser handle is in a center position, whether the rail vehicle is parked, whether the pressure in the main reservoir is above a threshold value, and the like, to determine if the AESS criteria are met for the engine of the rail vehicle to be safe for shutting down (Col. 14, Ln. 47-54).), and the controller is configured to enable a parked function of the first vehicle in response to determining that the first vehicle is designated as the lead vehicle (Melster: The lead status represents that operational settings including at least one of throttle or brake settings of the rail vehicle during the trip are used to control the at least one other rail vehicle in the consist according to a distributed power arrangement. The trail status represents that the operational settings of the rail vehicle are controlled by the at least one other rail vehicle in the consist. The method further includes adjusting, by the one or more processors, automatic engine shutdown and restart operations of the rail vehicle based on the operational status (Col. 2, Ln. 11-20); also see (Col. 3, Ln. 62 - Col. 4, Ln. 22);).
Melster does not explicitly disclose, the controller configured to determine whether the first vehicle is stopped for at least a stationary time period, the first vehicle has been stopped for at least the stationary time period, and that the position of the reverser device is the designated position.
However, in the same field of endeavor, Yamamoto discloses, [0005] “The brake device according to claim 7 includes: (a) the service brake device; (b) the parking brake device; (c) the parking brake automatic operation device; and (d) the environment detection device; (e) Based on the environment detected by the environment detection device, when the vehicle is unlikely to start before a predetermined set time has elapsed, the automatic operation of the parking brake automatic operation device is permitted”; [0029] “For example, when the vehicle stop state continues for a set time or more and the shift operation member 149 is operated to the parking position or the neutral position, the hydraulic pressure holding condition or the parking brake automatic operating condition may be satisfied. it can.”; [0035] “In the present embodiment, the setting condition is that the stop state of the vehicle has continued for a predetermined setting time (which can be referred to as a hydraulic pressure holding permission time)”; [0036] “The storage unit 21 of the service brake ECU 12 stores a stop time hydraulic pressure control program and the like represented by the flowchart of FIG”, for the benefit of facilitating efficient automatic operation of a parking brake based upon predetermined sets of conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Melster to include automatic brake functions based upon predetermined sets of conditions disclosed by Yamamoto. One of ordinary skill in the art would have been motivated to make this modification in order to facilitating efficient automatic operation of a parking brake based upon predetermined sets of conditions.

REGARDING CLAIM 17 (CURRENTLY AMENDED), as best understood, Meltser in view of Yamamoto remain as applied above to claim 16, and further, Yamamoto also discloses, limitations and motivations addressed, see claim 2 (supra).

REGARDING CLAIM 18 (CURRENTLY AMENDED), as best understood, Meltser in view of Yamamoto remain as applied above to claim 16, and further, Melster also discloses, the first vehicle is a locomotive (Melster: [FIG. 1]).

REGARDING CLAIM 20 (CURRENTLY AMENDED), as best understood, limitations addressed, see claim 7 (supra).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meltser (US 9174655 B2) in view of Yamamoto (JP 2008132887 A) as applied to claim 16 above, and further in view of Huchrowski (US 20170066458 A1).

REGARDING CLAIM 19 (CURRENTLY AMENDED), as best understood, limitations and motivations addressed, see claim 5 (supra).

Response to Arguments
Applicant's arguments filed 05-31-2022 have been fully considered but they are not persuasive.
The Applicant has contended that the prior art of Yamamoto (JP 2008132887 A) in view of Nitti (US 20180327006 A1) and Worden (US 10392031 B2), specifically Yamamoto, does not disclose, “any controller that determines whether a vehicle system is stationary for at least a stationary time period, as recited in claim 1 … At best, Yamamoto attempts to predict whether a vehicle will be stationary for a time period. Therefore, there is no determining of whether a vehicle has been stationary for at least a stationary time period, as recited in claim 1 … Both Worden and Yamamoto fail to describe or suggest determining whether a vehicle is stationary for at least a stationary time period … and enabling a parked operation responsive to the vehicle being stationary for at least the time period and the vehicle being the lead vehicle. Therefore, this combination of references does not describe or suggest the entirety of claim 1”.
In order of appearance, regarding “Yamamoto fail to describe or suggest determining whether a vehicle is stationary for at least a stationary time period”, the examiner respectfully disagrees. As cited above, Yamamoto discloses:
[0005] The brake device according to claim 7 includes: … (c) the parking brake automatic operation device … the vehicle is unlikely to start before a predetermined set time has elapsed (determining whether a vehicle is stationary for at least a stationary time period), the automatic operation of the parking brake automatic operation device is permitted…
The “unlikely to start before a predetermined set time has elapsed” is interpreted as past tense or at least partially past tense. If the time has not already lapsed, it is at least partially passed, wherein both interpretations are stationary time periods.
[0029] For example, when the vehicle stop state continues for a set time or more and the shift operation member 149 is operated to the parking position or the neutral position, the hydraulic pressure holding condition or the parking brake automatic operating condition may be satisfied.
[0035] In the present embodiment, the setting condition is that the stop state of the vehicle has continued for a predetermined setting time (which can be referred to as a hydraulic pressure holding permission time);
[0036] The storage unit 21 of the service brake ECU 12 stores a stop time hydraulic pressure control program and the like represented by the flowchart of FIG.
Because Yamamoto discloses that which is claimed, that examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

	Second, regarding “the vehicle being the lead vehicle”, the examiner respectfully disagrees. As cited above, Worden discloses, The lead locomotive consist 102 (Col. 3, Ln. 41);
[FIG. 1 (102)].

Because Yamamoto in view Worden discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663